Citation Nr: 1722755	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  15-17 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) and major depressive disorder (previously depressive disorder), currently at 30%.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado.

In May 2017, the Veteran participated in the Board's Pre-Hearing Conference (PHC) program, at which time he requested that his case be advanced on the docket.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  The Board finds good cause has been shown to grant the request.  The Veteran also noted intent to withdraw his hearing request and remaining appeals if the Board granted a 70 percent rating for the service connected mental disorder and TDIU.  Given the Board's favorable decision with respect to both claims, the hearing request and remaining issues are considered withdrawn.  38 U.S.C.A. §§ 7105(b)(2), 7015(d)(5), 7107 (West 2014); 38 C.F.R. §§ 20.204, 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1. The Veteran's PTSD and major depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

2. The Veteran's service connected disabilities render him unable to obtain and maintain substantially gainful employment.




CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD and major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434 (2016).

2. The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Mental Disorder

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. §  Part 4.  38 U.S.C.A. § 1155.  The Veteran's mental disorder is currently rated as 30 percent disabling under Diagnostic Code 9434 of the General Rating Formula for Mental Disorders (General Formula).  38 C.F.R. § 4.130.  DC 9434 pertains to major depressive disorder.  Id.  On October 6, 2016, the Veteran was also diagnosed with PTSD.  Since the Veteran can only receive one rating for mental disorders, the Board will rate the Veteran under DC 9411, pertaining to PTSD, because the record indicates his PTSD is more severe.  Ultimately, this change is inconsequential as all mental disorders are rated under the General Formula.

Under the General Formula, a 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  These symptoms are not an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify the rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.

Here, an October 2016 Compensation and Pension (C&P) examination reveals the Veteran was diagnosed with PTSD and major depressive disorder.  Among his many symptoms, the Veteran suffers from chronic depression, anxiety, unprovoked irritability, suspiciousness, hyperarousal and hypervigilance, recurrent and intrusive memories of traumatic events, angry outbursts that interfere with day-to-day functioning and relationships, poor concentration, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances (e.g., work or work-like setting), and inability to establish and maintain effective work and social relationships.  

The Veteran has lost many jobs over the years due to his violent outbursts. 

Based on a review of the claims file and available evidence, the examiner opined that the Veteran's mental disorders cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The examiner found it is not possible to differentiate what portion of the social and occupational impairment is caused by each mental disorder.  These findings are consistent with a 70 percent rating under the General Formula.  Therefore, the Board finds that a 70 percent rating is warranted.
 
II. TDIU

The Veteran also seeks entitlement to TDIU.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

Where the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that the Veteran meets the schedular requirements.  In relevant part, TDIU may be assigned if there are two or more disabilities, when at least one is rated at 40 percent or more with sufficient additional service connected disabilities to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a). 

Here, the Veteran is service connected for chronic fatigue (currently rated as 60% disabling), PTSD and major depressive disorder (now rated as 70% disabling), degenerative arthritis and scoliosis of the back (currently rated as 10% disabling), and left T5-6 radiculopathy (currently rated as 10% disabling).  The combination of these disability ratings equal more than 70 percent.  38 C.F.R. § 4.25.  Thus, he meets the schedular criteria for TDIU.

After carefully considering the Veteran's disabilities, the Board grants TDIU on a schedular basis.  The combined effects of the Veteran's disabilities, particularly the mental disorders and chronic fatigue, significantly impact his ability to concentrate, handle stressful work situations, adapt to a work-like setting, interact with others, and work for more than a few hours at a time.  For these reasons, the Board finds it is unlikely that the Veteran will be able to obtain and/or maintain substantially gainful employment.  Accordingly, the claim for TDIU is granted. 

ORDER

Entitlement to a 70 percent rating for PTSD and major depressive disorder is granted. 

Entitlement to TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


